Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
Claims 1, 3, 5 and 11 have been amended.  Claims 6-7 have been canceled. Claim 22 has been added.  Claims 1-5, 11-19 and 21-22 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 27, 2022 and May 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An initialed copy is attached hereto.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kelsey Roberts Kingman on May 18, 2022.

4.	This office action is responsive to Applicant’s response filed January 22, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 1-5, 11-19 and 21-22 are allowed.

5.	The application has been amended as follows:

In the claims:

Claim 4 (currently amended) The method of claim [2]3, wherein the immune checkpoint modulator 

Claim 5 (currently amended) The method of claim [2]4, wherein the immune checkpoint modulator 

Claim 12 (currently amended) The method of claim 1, wherein increasing the relative proportion of the sub-population of bacteria modulates and Th17 cells.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 18, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645